Citation Nr: 0305444	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1958 to October 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision that denied service 
connection for PTSD.  In August 1999, the Board remanded the 
case for additional evidentiary development, which has since 
been completed.  


FINDINGS OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the RO has notified the veteran of the 
evidence necessary to substantiate his claim for service 
connection for PTSD.  Pertinent medical records have been 
obtained, and the veteran has been provided with two VA 
examinations for PTSD.  Thus, the Board finds that the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied as to this issue. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

This regulation was revised in June 1999, effective from 
March 1997, with the veteran having filed this particular 
claim in December 1997.  The revised version provides that 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).

The veteran served on active duty in the Air Force from 1958 
to 1980, at which point he retired based on length of 
service.  His military career including service in Vietnam.  
He claims service connection for PTSD based on alleged 
service stressors.

As noted above, one of the mandatory elements for service 
connection for PTSD is an acceptable diagnosis of the 
condition under the criteria of DSM-IV. See Cohen v. Brown, 
10 Vet. App. 128 (1997).  A review of the medical records 
from during and after service fails to reveal a diagnosis of 
PTSD.  The most probative evidence of the existence or 
absence of PTSD is the most recent September 2002 VA 
compensation examination for PTSD.  The examination report 
concluded with a diagnosis of recurrent major depressive 
disorder.  The VA examiner also noted that the veteran had 
various symptoms based on an affective disorder rather than 
PTSD.  A prior VA examination for PTSD, performed in December 
1997, diagnosed the veteran with adjustment disorder with 
anxiety.  The VA examiner at that time noted that the veteran 
does not exhibit enough symptoms to diagnose him with PTSD.  
Post-service medical treatment records, dated from 1997 to 
2002, are also silent as to any diagnosis of PTSD.

Based on the weight of the credible medical evidence, 
including two VA examinations, the Board finds that the 
veteran does not have an acceptable medical diagnosis of 
PTSD.  Without such a current diagnosis, service connection 
for PTSD may not be granted.  38 C.F.R. § 3.304(f); Degmetich 
v. Brown, 104 F.3d 1328 (1997).  If in the future the veteran 
is diagnosed with PTSD, he may apply to the RO to reopen his 
claim for service connection.

The preponderance of the evidence is against the claim for 
service connection for PTSD. Thus the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.

	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

